DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 30 September 2021.  The changes therein and corresponding remarks have been considered.
No claims have been cancelled or added via the amendment.  Therefore, claims 1-9 and 11-19 remain pending in the application.  Of these, claims 7, 13-14 and 17 were previously withdrawn.


Election/Restrictions
Claims 1-6, 8-9, 11-12, 15-16 and 18-19 are allowable.  
The restriction requirement is hereby withdrawn as to any claim that depends from, or otherwise requires all the limitations of, an allowable claim.
In particular, claims 7, 13-14 and 17, previously withdrawn from consideration as a result of a restriction requirement(s), depend from allowable claims 1 and 11, and are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows (related to claim informalities): 
In claim 1, line 11, “the memory” has been replaced with --wherein the memory-- (as another one of the “wherein” clauses in the claim).  
In claim 11, line 12, “the memory” has been replaced with --wherein the memory-- (as another one of the “wherein” clauses in the claim).  


Allowable Subject Matter
Claims 1-9 and 11-19 are allowed.
30 September 2021.
In particular, regarding claims 1 and 11 (and respective dependent claims 2-9 and 12-19), the prior arts of record do not disclose or suggest the combination of all the limitations in each claim, including the combination of:  
an insulation laver located between the memory material laver and the spacer, the spacer and the insulation laver are located between the first electrode laver and the second electrode laver (understood in light of the insulating layer 112 and the spacer 114 in Fig. 2G of the present application; here, 112 and 114 are understood to be clearly distinguishable regions of different materials), 
a sidewall surface of the second electrode layer is aligned in straight to a sidewall surface of the spacer (understood in light of the outer sidewalls of the spacer 114 and the second electrode 118; here, each of 114 and 118 is understood to have a distinguishable sidewall with such alignment), and 
the first electrode layer and the second electrode layer are substantially equal in width (understood in light of the electrodes 102 and 118 in Fig. 2G of the present application).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached at 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824